EXHIBIT 10.75
CONFIDENTIAL
February 10, 2009
Mr. Patrick J. Haveron
147 Fernwood Drive
Old Tappan, New Jersey 07675
     Re: Separation from Employment
     Dear Patrick:
     This letter (“Separation Agreement”) sets forth the agreement reached
concerning the termination of your employment with Tower Group, Inc., including
its current and former parents, subsidiaries and affiliated corporations, and
their respective current and former successors, assigns, representatives,
agents, attorneys, shareholders, officers, directors and employees, both
individually and in their official capacities (collectively, “Tower”).
     1. Your employment with Tower, and any and all directorships, offices or
positions you hold with Tower, will terminate February 27, 2009 (the “Separation
Date”). Tower will continue your salary, less withholdings and deductions
required by law, through the Separation Date. You acknowledge and agree that
your employment with Tower will end for all purposes on the Separation Date. The
Separation Date will be the date of your “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
any related regulations or other effective guidance promulgated thereunder
(“Section 409A”).
     2. In consideration for signing this Separation Agreement, and in exchange
for the promises, covenants and waivers set forth herein, Tower will (i) retain
you as a consultant pursuant to the terms of the consulting agreement annexed
hereto as Exhibit A (“Consulting Agreement”); (ii) pay you on August 28, 2009
(such date being six months following your separation from service as required
by Section 409A), the lump sum of $472,500.00, less withholdings and deductions
required by law, which represents your severance payments (including your pro
rata termination-year bonus for 2009 as determined for the period beginning on
January 1, 2009 and ending on the Separation Date); (iii) provided you elect
such coverage, continue, at no cost to you, your coverage pursuant to COBRA
under Tower’s group health plans, and under Tower’s life insurance and
disability plans in which you currently participate, in each case for up to
twelve (12) months from the Separation Date (provided that in lieu of continuing
your coverage under Tower’s life insurance and disability plans for such period,
Tower may elect, in its sole discretion, to provide you with cash in an amount
equal to the cost of

 



--------------------------------------------------------------------------------



 



the premiums required to obtain reasonably equivalent coverage for such period)
; and (iv) accelerate, effective as of the Separation Date, the vesting of 2,917
shares of equity awards you have received from Tower that remain unvested as of
the Separation Date. If you do not execute, or if you execute and revoke, this
Separation Agreement, the Consulting Agreement shall be void and you shall have
no rights under the Consulting Agreement or to receive the payments provided for
therein.
     3. In consideration of the payments and benefits described in paragraph 2
above and for other good and valuable consideration, you hereby release and
forever discharge, and by this instrument release and forever discharge, Tower
from all debts, obligations, promises, covenants, agreements, contracts,
endorsements, bonds, controversies, suits, actions, causes of action, judgments,
damages, expenses, claims or demands, in law or in equity, which you ever had,
now have, or which may arise in the future, regarding any matter arising on or
before the date of your execution of this Separation Agreement (collectively,
“Claims”), including but not limited to all claims (whether known or unknown)
regarding your employment at or termination of employment from Tower, any
contract (express or implied), any claim for equitable relief or recovery of
punitive, compensatory, or other damages or monies, attorneys’ fees, any tort,
and all claims for alleged discrimination based upon age, race, color, sex,
sexual orientation, marital status, religion, national origin, handicap,
disability, or retaliation, including any claim, asserted or unasserted, which
could arise under Title VII of the Civil Rights Act of 1964; the Equal Pay Act
of 1963; the Age Discrimination in Employment Act of 1967 (“ADEA”); the Older
Workers Benefit Protection Act of 1990; the Americans With Disabilities Act of
1990; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Employee Retirement
Income Security Act of 1974; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1991; the Worker Adjustment and Retraining Notification Act of
1988; the New York State Human Rights Law; the New York City Human Rights Law;
and any other federal, state or local laws, rules or regulations, whether equal
employment opportunity laws, rules or regulations or otherwise, or any right
under any Tower pension, welfare, or stock plans. This Separation Agreement may
not be cited as, and does not constitute any admission by Tower of, any
violation of any such law or legal obligation with respect to any aspect of your
employment or termination therefrom. Nothing in this Separation Agreement shall
be construed as waiving your rights to any vested benefit under any employee
benefit plan, including without limitation your 2008 bonus and Tower’s
obligation to match your contributions under your 401(k), or your right to
enforce the terms of this Separation Agreement or the Consulting Agreement.
     4. In consideration of the release described in paragraph 3 above and for
other good and valuable consideration, Tower hereby releases and forever
discharges, and by this instrument release and forever discharges, you from all
Claims. Nothing in this paragraph shall be construed as waiving Tower’s right to
enforce the terms of this Separation Agreement or the Consulting Agreement.
     5. You represent and agree that you have not filed any lawsuits against
Tower, or filed or caused to be filed any charges or complaints against Tower
with any municipal, state or federal agency charged with the enforcement of any
law. Pursuant to and as a part of your release and discharge of Tower, as set
forth herein, you agree, not inconsistent with EEOC Enforcement Guidance On
Non-Waivable Employee Rights Under EEOC-Enforced Statutes dated April 11, 1997,
and to the fullest extent permitted by law, not to sue or file a

 



--------------------------------------------------------------------------------



 



charge, complaint, grievance or demand for arbitration against Tower in any
forum or assist or otherwise participate willingly or voluntarily in any claim,
arbitration, suit, action, investigation or other proceeding of any kind which
relates to any matter that involves Tower, and that occurred up to and including
the date of your execution of this Separation Agreement, unless required to do
so by court order, subpoena or other directive by a court, administrative
agency, arbitration panel or legislative body. To the extent any such action may
be brought by a third party, you expressly waive any claim to any form of
monetary or other damages, or any other form of recovery or relief in connection
with any such action. Nothing in the foregoing paragraph shall prevent you (or
your attorneys) from commencing an action or proceeding to enforce this
Separation Agreement or the Consulting Agreement or to challenge the validity of
waivers or releases of claims under the ADEA.
     6. You represent, warrant and acknowledge that Tower owes you no wages,
commissions, bonuses, sick pay, personal leave pay, severance pay, vacation pay
or other compensation or benefits or payments or form of remuneration of any
kind or nature, other than specifically provided for in this Separation
Agreement. Both Tower and you acknowledge and agree that nothing contained in
this Separation Agreement is intended to modify any rights to which you would
otherwise be entitled under the Preserver Inc. Supplemental Management
Performance Plan dated as of October 30, 2006.
     7. You will not criticize or disparage Tower or issue any communication,
written or otherwise, that reflects adversely on or encourages any adverse
action against Tower, except if testifying truthfully under oath pursuant to any
lawful court order or subpoena or otherwise responding to or providing
disclosures required by law. Tower will not criticize or disparage you or issue
any communication, written or otherwise, that reflects adversely on or
encourages any adverse action against you except if testifying truthfully under
oath pursuant to any lawful court order or subpoena or otherwise responding to
or providing disclosures required by law.
     8. You agree not to disclose (except for the purpose of performing your
responsibilities under the Consulting Agreement), nor use for your benefit or
the benefit of any other person or entity, any information received from Tower
which is confidential or proprietary and (i) which has not been disclosed
publicly by Tower, (ii) which is otherwise not a matter of public knowledge or
(iii) which is a matter of public knowledge but you know or have reason to know
that such information became a matter of public knowledge through an
unauthorized disclosure. Proprietary or confidential information shall include
information the unauthorized disclosure or use of which would reduce the value
of such information to Tower. Such information includes, without limitation,
Tower’s client lists, its trade secrets, any confidential information about (or
provided by) any client or prospective or former client of Tower, information
concerning Tower’s business or financial affairs, including its books and
records, commitments, procedures, plans and prospects, products developed by
Tower, securities positions, or current or prospective transactions or business
of Tower. You hereby confirm that, on or before your final day of employment
with Tower, you will deliver to Tower and retain no copies of any written
materials, records and documents (including those that are electronically
stored) made by you or coming into your possession during the course of your
employment with Tower which contain or refer to any such proprietary or
confidential information. You further confirm that, on or before your final day
of employment with Tower, you will deliver to Tower

 



--------------------------------------------------------------------------------



 



any and all property and equipment of Tower which is in your possession, but
excluding your laptop (provided that Tower shall be entitled to delete from your
laptop on or prior to your final day of employment all Tower files and other
proprietary or confidential information related to Tower).
     9. Each of Tower and you agrees not to disclose the terms, contents or
execution of this Separation Agreement, the claims that have been or could have
been raised against Tower or you, or the facts and circumstances underlying this
Separation Agreement, except in the following circumstances:
          a. Either party may disclose that which is required by law to be
disclosed;
          b. You may disclose that which has been disclosed publicly by Tower;
          c. You may disclose the terms of this Separation Agreement to your
immediate family, so long as each family member agrees to be bound by the
confidential nature of this Separation Agreement;
          d. Either party may disclose the terms of this Separation Agreement to
(i) its tax advisors so long as such tax advisors agree in writing to be bound
by the confidential nature of this Separation Agreement, (ii) taxing authorities
if requested by such authorities and so long as they are advised in writing of
the confidential nature of this Separation Agreement or (iii) its legal counsel;
and
          e. Pursuant to the order of a court or governmental agency of
competent jurisdiction, or for purposes of securing enforcement of the terms and
conditions of this Separation Agreement should that ever be necessary.
     10. Upon service on you, or anyone acting on your behalf, of any subpoena,
order, directive or other legal process requiring you to engage in conduct
encompassed within paragraphs 6, 7 or 8 of this Separation Agreement, you or
your attorney shall immediately notify Tower of such service and of the content
of any testimony or information to be provided pursuant to such subpoena, order,
directive or other legal process and within 2 business days send to the
undersigned representative of Tower via overnight delivery (at Tower’s expense)
a copy of the documents that have been served upon you.
     11. You agree that you, at Tower’s sole cost and expense, will assist and
cooperate with Tower in connection with the defense or prosecution of any claim
that may be made against or by Tower, or in connection with any ongoing or
future investigation or dispute or claim of any kind involving Tower, including
any proceeding before any arbitral, administrative, judicial, legislative, or
other body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by you, pertinent knowledge possessed by you, or any act or
omission by you. You further agree to perform all acts and execute and deliver
any documents, at Tower’s sole cost and expense, that may be reasonably
necessary to carry out the provisions of this paragraph.

 



--------------------------------------------------------------------------------



 



     12. Except for matters covered under paragraphs 6, 7, 8, 9 and/or 10
hereof, or section 10 of the November 12, 2006 employment agreement between
Tower and you, as amended, in the event of any dispute or difference between
Tower and you with respect to the subject matter of this Separation Agreement
and the enforcement of rights hereunder, either you or Tower may, by written
notice to the other, require such dispute or difference to be submitted to
arbitration. The arbitrator or arbitrators shall be selected by agreement of the
parties, or if they cannot agree on an arbitrator or arbitrators within 30 days
after the date arbitration is required by either party, then the arbitrator or
arbitrators shall be selected by the American Arbitration Association upon the
application of you or Tower. The determination reached in such arbitration shall
be final and binding on both parties without any right of appeal or further
dispute. Execution of the determination by such arbitrator or arbitrators may be
sought in any court of competent jurisdiction. The arbitrator or arbitrators
shall not be bound by judicial formalities and may abstain from following the
strict rules of evidence and shall interpret this Separation Agreement as an
honorable engagement and not merely as a legal obligation. Unless otherwise
agreed by the parties, any such arbitration shall take place in New York, New
York.
     13. This Separation Agreement, along with the Consulting Agreement,
constitute the entire agreement between Tower and you, and supersede and cancel
any and all prior and contemporaneous written and oral agreements between Tower
and you, except that sections 3, 10.a, 10.b, 10.c, and 10.d of your November 12,
2006 employment agreement with Tower, as amended, remain in full force and
effect and are incorporated herein by reference. You affirm that, in entering
into this Separation Agreement and the Consulting Agreement, you are not relying
upon any oral or written promise or statement made by anyone at any time on
behalf of Tower.
     14. This Separation Agreement is binding upon you and your successors,
assigns, heirs, executors, administrators and legal representatives.
     15. If any of the provisions, terms or clauses of this Separation Agreement
are declared illegal, unenforceable or ineffective in a legal forum, those
provisions, terms and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Separation Agreement shall remain valid
and binding upon both parties.
     16. Without detracting in any respect from any other provision of this
Separation Agreement:
          a. You, in consideration of the payments and benefits provided to you
as described in paragraph 2 of this Separation Agreement, agree and acknowledge
that this Separation Agreement constitutes a knowing and voluntary waiver of all
rights or claims you have or may have against Tower as set forth herein, that
you have no physical or mental impairment of any kind that has interfered with
your ability to read and understand the meaning of this Separation Agreement or
its terms, and that you are not acting under the influence of any medication or
mind-altering chemical of any type in entering into this Separation Agreement.
          b. You understand that, by entering into this Separation Agreement,
you do not waive rights or claims that may arise after the date of your
execution of this

 



--------------------------------------------------------------------------------



 



Separation Agreement, including without limitation any rights or claims that you
may have to secure enforcement of the terms and conditions of this Separation
Agreement.
          c. You agree and acknowledge that the consideration provided to you
under this Separation Agreement is in addition to anything of value to which you
are already entitled.
          d. Tower hereby advises you to consult with an attorney prior to
executing this Separation Agreement.
          e. You acknowledge that you were informed that you had at least
twenty-one (21) days in which to review and consider this Separation Agreement,
and to consult with an attorney regarding the terms and effect of this
Separation Agreement.
     17. You understand that you may not sign this Separation Agreement before
the Separation Date, and that you may revoke this Separation Agreement within
seven (7) days from the date you sign this Separation Agreement in which case
this Separation Agreement shall be null and void and of no force or effect or
either Tower or you. Any revocation must be in writing and received by Tower by
5:00 p.m. on or before the seventh day after this Separation Agreement is
executed by you. Such revocation must be sent to the undersigned at Tower Group,
Inc., 120 Broadway, 31st Floor, New York, NY 10271-1699.
     18. This Separation Agreement may not be changed or altered, except by a
writing signed by Tower and you. This Separation Agreement is entered into in
the State of New York, and the laws of the State of New York will apply to any
dispute concerning it, excluding the conflict-of-law principles thereof.
     19. This Separation Agreement may be executed in counterparts and both
counterparts so executed shall constitute one agreement, binding on the parties
hereto.
     20. This Separation Agreement is intended to meet the requirements of
Section 409A, and shall be interpreted and construed consistent with that
intent.
     YOU EXPRESSLY ACKNOWLEDGE, REPRESENT, AND WARRANT THAT YOU HAVE READ THIS
SEPARATION AGREEMENT CAREFULLY; THAT YOU FULLY UNDERSTAND THE TERMS, CONDITIONS,
AND SIGNIFICANCE OF THIS SEPARATION AGREEMENT; THAT TOWER HAS ADVISED YOU TO
CONSULT WITH AN ATTORNEY CONCERNING THIS SEPARATION AGREEMENT; THAT YOU HAVE HAD
A FULL OPPORTUNITY TO REVIEW THIS SEPARATION AGREEMENT WITH AN ATTORNEY; THAT
YOU UNDERSTAND THAT THIS SEPARATION AGREEMENT HAS BINDING LEGAL EFFECT; AND THAT
YOU HAVE EXECUTED THIS SEPARATION AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY.
     PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT HAS IMPORTANT LEGAL
CONSEQUENCES.

                 
Date:
  February 27, 2009       /s/ Patrick J. Haveron    
 
 
 
     
 
Patrick J. Haveron    

 



--------------------------------------------------------------------------------



 



     On this 27th day of February 2009, before me personally came Patrick J.
Haveron, to me known to be the individual described in the foregoing instrument,
who executed the foregoing instrument in my presence, and who duly acknowledged
to me that he executed the same.

          /s/ Marie C. Pierre-Paul   Notary Public
          Tower Group, Inc.
    Date: 2/27/09 By:   /s/ Elliot S. Orol       Name:   Elliot S. Orol      
Title:   SVP, General Counsel & Secretary    

 